Wood, J. (after stating the facts). Under section 7004 of Kirby’s Digest, the county boards of equalization may add to or take from the valuation of the personal property of any person returned by the assessor, or which may have been omitted by him, or add other items to it upon such evidence as is satisfactory, whether such return is made upon the oath of such person or upon the valuation of the assessor. Under the above section the equalization board had the authority to add the stock of the appellee in the insurance companies to his personal assessment, if such stock was liable to taxation as against him. Sec. 6902 of Kirby’s Digest provides that “no person shall be required to include in his statement as a part of the personal property, moneys, credits, investments in bonds, stocks, joint stock companies or otherwise which he is required to list, any share or portion of the capital stock or property' of any company or corporation which is required to list or return its capital and property for taxation in this State.” And section 6910 does not require the individual to list all his corporate stocks, but only those “which such person is required to list.” Under art. 16, § § 5, 6 and 7, Const, of 1874, all property in the State is subject to taxation except certain specified exemptions, and stock in corporations, and the property of cor-’ potations are not exempt. On the contrary, by the express provision of section 6873 of Kirby’s Digest, “all property, whether real or personal, in this State, all- moneys, credits, investments in bonds, stocks, joint stock companies, or otherwise, of persons residing therein, the property of corporations now existing or hereafter created, * * * shall be subject to taxation,” etc. But while the stock in controversy is subject to taxation, it is clear from the language of section 6902 of the Digest, supra, that it was the intention of the Legislature that such stock should not be taxed both as the property of the corporation and of the stockholder; in other words, that it should not be subject to double taxation. ,So the question is, under our statutes, are insurance companies required to list or return their capital and property of .taxation? ’For, if they are, then by the' express language of section 6902 supra appellee w’as not required to list for taxation “any of his shares of the capital stock or property” of the insurance companies named. Sec. 6906 of Kirby’s Digest provides that “each person required to list property shall.make out and deliver to the assessor a statement, verified by .his oath or affirmation/ of all personal property, moneys, credits, investments in bonds, stock, joint stock companies or otherwise, in his possession or under his control on the first Monday in June of each year,” etc. Under the definition of “words and phrases” of the revenue laws, section 6872 of Kirby’s Digest, the word “person” as used in the act shall be held to mean and include firm, company and corporation. The word “person” therefore, as used in 6906 supra, by express definition includes companies and corporations. The statement required by the above section “shall truly and distinctly set forth * * * * the total value of all other articles of personal property which such person by this act is required to list.” (Sec. 6910, subdiv. “fifteenth.”) “The term ‘personal property/ wherever used in the act, shall be held to mean and include: “First, every tangible thing being the subject of ownership, whether animate or inanimate, other than money, and not forming a part of any parcel of real property as hereinbefore defined. “Second, the capital stock, undivided profits, and all other, means not forming a part of the capital stock of every company, whether incorporated or unincorporated,, and every share, portion or interest in such stock, profits or means, by whatsoever name they may be designated.” Sec. 6872, supra. ■ We think it clear from a consideration of these various provisions of the revenue law that the insurance companies whose stock appellee held were required to list the stock for taxation. But it is argued by the Attorney General that other provisions of the revenue laws require all other companies and corporations except insurance companies to file a list or schedule by which their capital stock and tangible property may be assessed for taxation, which differs from the list required by sections 6906 and 6910, and that therefore the latter sections cannot be held to apply to any of these corporations without double taxation, and he contends’that when these various sections (6920, 6929 and 6936) having reference to other corporations are construed in connection with sections 6906 and 6910, the conclusion must be that the latter sections apply only to the assessment by individuals; or, if to companies and corporations at all, then’ only as to other property than their capital stock. Conceding without deciding (for the question is not before us) that the sections requiring other designated companies and corporations to file a different schedule from that demanded by section 6906, supra, are not merely cumulative provisions, and conceding that the companies and corporations named are exempt by these specific provisions from the requirement of the general provision contained in section 6906, it does not -follow that insurance companies are also exempt from the operation of the latter section. On the contrary, the fact that insurance companies are exempt from the requirements of section 6936 as to other corporations by the express language thereof leads to the inevitable conclusion that the Legislature intended that they should file the schedule required by sections 6906 and 69x0. The contention that these sections refer only to the assessment by individuals ignores the provision contained in section 6872, above quoted, that “the word ‘person’ as used in this act shall be held to mean and include ‘firm, company and corporation.’ We find no provision in our revenue laws exempting the capital stock and property of insurance companies from taxation ; and as they are required to list, appellee, under sec. 6902, supra, was not. The judgment of the Dallas Circuit Court is correct, and it is affirmed.